Opinion issued March 11, 2004







                                                          

 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01133-CR
____________

JUAN ROLANDO SOLIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 44,244



 
MEMORANDUM  OPINION
               The trial court’s certification of the right of appeal in the above-referenced
case reflects that this is a plea-bargained case and that Solis has no right to appeal. 
See Tex. R. App. P. 25.2(a)(2).  The clerk’s record supports the certification.  It
reflects that Solis pleaded no contest to possession of a controlled substance with a
plea bargain agreement of confinement for three years.
               We ordered on January 15, 2004, that we would dismiss this appeal unless
Solis obtained an amended certification from the trial court showing that Solis had
a right to appeal and made it part of the appellate record, no later than February 14,
2004.  The trial court did not file an amended certification, and as the record supports
the trial court’s initial certification that Solis has no right of appeal, we lack
jurisdiction to hear the appeal.
               Accordingly, the appeal is dismissed.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.

Do not publish.  Tex. R. App. P. 47.2(b).